IDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The replacement Abstract filed 10/25/2021 is acceptable and has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1: Lines 3-5 recite “(i) a portion of the balloon comprises the radiopaque material to which the drug adheres to the portion of the balloon comprising the radiopaque material”. This recitation appears to be grammatically incorrect to the degree that it renders the claim indefinite. It is suggested to amend this portion of the claim to recite “(i) a portion of the balloon comprises the radiopaque material, It is noted that this amendment was proposed in the 8/4/2021 Detailed Action, but was not adopted in the 10/25/2021 Reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yribarren et al. (PG PUB 2008/0045896).
Re claim 1, Yribarren discloses a balloon 140 (Fig 6) having a drug (Para 26) carried on a working surface (extending between identifiers 232 and 234, as seen in Fig 6) of the balloon and a radiopaque identifier 234 (Fig 6) comprising a radiopaque material (“radiopaque materials”, Para 31) identifying a location of the drug on the balloon (since identifier 234 is found within the region 147 of the balloon 140 on which the drug extends (as explained in Para 26), one of ordinary skill in the art would interpret identifier 234 as “identifying a location of the drug on the balloon”; it is noted that the claim does not require the radiopaque material and the drug to have the exact same extent), wherein (i) a portion (labeled as “portion A” in annotated Fig B below) comprises the radiopaque material (“printed”, Para 31) to which the drug adheres (“coated”, Para 26) to the portion of the balloon comprising the radiopaque material (as 

    PNG
    media_image1.png
    701
    868
    media_image1.png
    Greyscale

Re claim 4, Yribarren discloses that the radiopaque identifier is embedded in the balloon wall as a material layer of the balloon wall or in a single layer between multiple layers of the balloon wall (“thermal embedding […] may be used to place the markers”, Para 31).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yribarren et al. (PG PUB 2008/0045896) in view of Scott et al. (PG PUB 2005/0159704).
Re claim 2, Yribarren discloses that the drug formulation is an active ingredient (the “drug” itself, Para 26) but does not explicitly disclose that the drug formulation also includes an excipient. Scott, however, teaches providing a drug formulation for coating an expandable member that includes an active ingredient plus an excipient (Para 52) for the purpose of altering the solubility of the active ingredient or its tissue penetration (Para 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yribarren to include the drug formulation with an excipient, as taught by Scott, for the purpose of altering the solubility of the active ingredient or its tissue penetration (Para 52).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yribarren et al. (PG PUB 2008/0045896) in view of Van Sloten et al. (PG PUB 2006/0224114).
Re claim 3, Yribarren discloses that the balloon comprises a barrel section (extending between identifiers 232 and 234, Fig 6) and two cone sections (extending proximal to identifier 232 and distal to identifier 234, as seen in Fig 6), wherein the working surface is along the barrel section (as seen in Fig 6). Although Yribarren discloses that the radiopaque identifier 234 separates the working surface/barrel section from the distal cone section, Yribarren does not explicitly disclose that the radiopaque identifier 234 is on a cone section. Van Sloten, however, teaches a substantially similar . 

    PNG
    media_image2.png
    711
    948
    media_image2.png
    Greyscale


Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US Pat 6,652,568) in view of Rosenthal (PG PUB 2006/0217801).
Re claim 1, Becker discloses a balloon 14 (Fig 4) having a radiopaque identifier 26 (Fig 4) comprising a radiopaque material (Col 4, Line 32), wherein: the balloon comprises a working surface (upon which stent 16 lies, as seen in Fig 4; the “working surface” expands only the length of the stent 16) which working surface is not treated with the radiopaque material (as seen in Fig 4, the radiopaque material of radiopaque identifier 26 ends at the edge of the working surface) (an alternative interpretation of Becker in regards to this limitation could be that the “working surface” is the entire outer surface of the barrel section (labeled in annotated Fig C below) and since the on the working surface), the working surface is not treated with the radiopaque material of identifier 26 as claimed). Becker does not disclose that the balloon comprises a drug adhered to the working surface, wherein the radiopaque identifier identifies a location of the drug on the balloon. Rosenthal, however, teaches a balloon (Para 4; comparable to balloon 14 of Becker) having a stent adhered thereto (Para 134; comparable to stent 16 of Becker), wherein the stent comprises a drug (Para 4) for the purpose of providing local delivery of beneficial agents (Para 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Becker to include stent 16 with drug and to adhere the stent (and thus also the drug) to the working surface, as taught by Rosenthal, for the purpose of providing local delivery of beneficial agents (Para 4). Since Becker discloses that the radiopaque identifier 26 identifies a location of the stent on the balloon, one of ordinary skill in the art would recognize that modifying the stent to comprise a drug would result in the radiopaque identifier 26 identifying the location of the drug on the balloon as well. 

    PNG
    media_image3.png
    452
    718
    media_image3.png
    Greyscale

Re claim 3, Becker discloses that the working surface is along a barrel section of the balloon (the cylindrical portion of balloon 14, seen in Fig 4 and labeled in annotated Fig C above), and the radiopaque identifier is on a cone section of the balloon (as seen in Fig 4 and labeled in annotated Fig C above).
Re claim 4, Becker discloses that the radiopaque identifier is embedded in a balloon wall as a material layer of the balloon wall or in a single layer between multiple layers of the balloon wall (as seen in Fig 4 and described in Col 4, Lines 26-31 radiopaque identifier 26 is sandwiched between inner layer 27 and outer layer 28 of the balloon wall).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US Pat 6,652,568)/Rosenthal (PG PUB 2006/0217801) in view of Scott et al. (PG PUB 2005/0159704).
Re claim 2, Becker as modified by Rosenthal in the rejection of claim 1 above discloses that the drug is an active ingredient (the “drug” itself, Para 4 of Rosenthal) but does not explicitly disclose that the drug also includes an excipient. Scott, however, teaches providing a drug formulation for coating an expandable member that includes an active ingredient plus an excipient (Para 52) for the purpose of altering the solubility of the active ingredient or its tissue penetration (Para 52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Becker/Rosenthal to include the drug formulation with an excipient, as taught by Scott, for the purpose of altering the solubility of the active ingredient or its tissue penetration (Para 52).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but are not persuasive in view of the above rejections that disclose how the current interpretation of the claim language and the Yribarren reference reads on amended claim 1. Additionally, since, due the amendments, Yribarren only reads on option (i) of amended claim 1, a second rejection which reads on option (ii) of amended claim 1 has been provided using Becker in view of Rosenthal in an effort to advance prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783